Pratt, J.
The evidence of the subscribing witnesses proved the execution of the will. The instructions were given by the testator, and there is no reason to doubt that they were his deliberate wishes. The subscribing witnesses and two attending physicians agree that testator was in sound mind and full possession of his faculties.
There is nothing in the provisions of the will to excite doubt of the justice and reasonableness of its provisions. The library, which is not shown to have any pecuniary value, is divided between two grandsons. The household fur niture and money in bank was equitably divided between testator’s two children. As this comprises all the property shown to have any value, it is not easy to see any motive for contesting the will.
Decree of surrogate affirmed, with costs.
Barnard, P. J., and Dykman, J., concur.